October 10, 2013




                                 JUDGMENT

                 The Fourteenth Court of Appeals
                          JUNE G. BARTLE, Appellant

NO. 14-13-00107-CV                          V.

               MAIN STREET ACQUISITION CORP., Appellee
                  ________________________________

     Today the Court heard its own motion to dismiss the appeal from the
judgment signed by the court below on January 9, 2013. Having considered the
motion and found it meritorious, we order the appeal DISMISSED.

      We further order that all costs incurred by reason of this appeal be paid by
appellant, June G. Bartle.
      We further order this decision certified below for observance.